Citation Nr: 0821058	
Decision Date: 06/26/08    Archive Date: 06/30/08

DOCKET NO.  04-03 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD) with depressive 
disorder, other than the assigned period of a temporary 
evaluation of 100 percent.

2.  Entitlement to a rating in excess of 20 percent for 
service-connected diabetes mellitus.  

3.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to service-
connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel




INTRODUCTION

The veteran served on active duty from July 1967 to June 
1985. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, which granted service connection for PTSD with 
depressive disorder and assigned a 50 percent rating 
effective September 19, 2000; a 100 percent rating, effective 
July 29, 2001, for hospitalization over 21 days; and a 50 
percent rating, effective September 1, 2001.  

This matter also arises from a July 2003 rating decision that 
denied an increased rating for diabetes mellitus and from a 
July 2004 rating decision that denied entitlement to a TDIU.  
In April 2006 the Board found that the veteran had filed a 
notice of disagreement with the denials and remanded the 
claims for issuance of a statement of the case.  In April 
2006, the Board also remanded the issue of entitlement to an 
increased rating for PTSD.  The claim is REMANDED to the RO 
via the Appeals Management Center in Washington, DC.

In his substantive appeal on the issues of entitlement to an 
increased rating for diabetes mellitus and to a TDIU received 
in April 2008, the veteran raised a claim of entitlement to 
service connection for chronic obstructive pulmonary disorder 
(COPD) secondary to his service-connected diabetes mellitus, 
based on aggravation.  That issue is referred to the RO for 
appropriate development.


REMAND

Additional development is needed prior to further disposition 
of these claims.

The veteran seeks an initial rating in excess of 50 percent 
for service-connected PTSD with depressive disorder.  VA must 
consider entitlement to staged ratings to compensate for 
times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999).  
VA medical records show that the veteran received group 
therapy after his inpatient psychiatric treatment during May 
and June 2005 at a VA Medical Center (VAMC) in Little Rock, 
Arkansas.  The claims file does not appear to contain these 
additional records.  The claims file does not contain the 
actual in-patient treatment records from a domiciliary PTSD 
treatment program in July and August 2001 at the Little Rock 
VAMC.  VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2007); 38 C.F.R. § 3.159(c)(2) (2007).  
VA treatment records are deemed to be constructively of 
record in proceedings before the Board.  Bell v. Derwinski, 
2 Vet. App. 611 (1992).

Also, the veteran has not been afforded a VA PTSD examination 
subsequent to his hospitalization in May and June 2005.  The 
Board is unable to make an accurate assessment of the 
veteran's current chronic condition on the basis of the 
evidence of record, and the veteran should therefore be 
afforded an additional examination.  Green v. Derwinski, 1 
Vet. App. 121 (1991) (duty to assist may include the conduct 
of a thorough and contemporaneous medical examination which 
takes into account the records of prior medical treatment, so 
that the evaluation of the claimed disability will be a fully 
informed one); 38 C.F.R. § 3.159(c) (2007).  

In April 2008, the veteran submitted medical evidence related 
to treatment for diabetes without a waiver of review by the 
RO.  Therefore, the claim must be remanded to the RO for 
initial consideration of that evidence.  Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  In addition, the medical evidence 
submitted shows that the veteran has been prescribed insulin.  
At his last examination for diabetes in May 2003, there was 
no indication that he required insulin to control his 
diabetes mellitus.  As the evidence suggests that his 
diabetes mellitus has worsened and his last examination was 
more than five years ago, a VA examination for diabetes 
mellitus should be conducted.  Green v. Derwinski, 1 Vet. 
App. 121 (1991); 38 C.F.R. § 3.159(c) (2007).  

As the case is being remanded, additional notice should be 
provided the veteran with regard to his claim for an 
increased rating for diabetes mellitus in accordance with the 
decision in Vasquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

Finally, with regard to the veteran's claim of entitlement to 
a TDIU rating, the Board finds that this claim is 
inextricably intertwined with the veteran's pending claims 
for an initial rating in excess of 50 percent for PTSD with 
depressive disorder and a rating in excess of 20 percent for 
diabetes mellitus, as the resolution of those claims might 
have bearing upon the claim for a TDIU rating.  The 
appropriate remedy where a pending claim is inextricably 
intertwined with claim currently on appeal is to defer 
adjudication of the claim on appeal pending the adjudication 
of the inextricably intertwined claim.  Harris v. Derwinski, 
1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran appropriate notice 
for an increased rating for diabetes 
mellitus pursuant to the decision in 
Vasquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  The notice should (1) notify him 
that to substantiate his claim, he must 
provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or 
increase in severity of his diabetes 
mellitus and the effect that worsening has 
on his employment and daily life; 
(2) provide him with the appropriate 
Diagnostic Code(s) for rating diabetes 
mellitus; and (3) notify him that, should 
an increase in disability be found, a 
disability rating will be determined by 
applying relevant Diagnostic Codes, which 
typically provide for a range in severity 
of a particular disability from 
noncompensable to as much as 100 percent 
(depending on the disability involved), 
based on the nature of the symptoms of the 
condition for which disability 
compensation is being sought, their 
severity and duration, and their impact 
upon employment and daily life. 

2.  Obtain all VA treatment records for 
the veteran's PTSD, to include inpatient 
treatment records in July and August 2001 
at the Little Rock VAMC and outpatient 
treatment records from June 2005 at 
Beaumont VAOPC and Little Rock VAMC.

3.  Schedule the veteran for a VA 
examination to determine the extent of his 
impairment due to his diabetes mellitus.  
The claims folder must be reviewed by the 
examiner in conjunction with the 
examination and the review should be noted 
in the examination report.  The examiner 
should state the regimen in place for 
management of the disease, including the 
dosage of any insulin or oral hypoglycemic 
agents, any dietary restrictions, and any 
medically required regulation of 
activities (avoidance of strenuous 
occupational and recreational activities) 
due to diabetes mellitus.  The examiner 
should note whether the diabetes produces 
episodes of ketoacidosis or hypoglycemic 
reactions requiring hospitalization or 
visits to a diabetic care provider, 
progressive loss of weight and strength, 
or other complications that would be 
compensable if separately evaluated.  The 
examiner should also describe the impact 
of the veteran's diabetes mellitus on his 
occupational and social functioning, and 
specifically opine as to whether the 
veteran's diabetes mellitus renders him 
unemployable.

4.  Schedule the veteran for a VA 
psychiatric examination to determine the 
severity of his PTSD with depressive 
disorder.  The claims file must be 
reviewed by the examiner and that review 
should be noted in the examination report.  
The examiner should specifically provide a 
full multi-axial diagnosis pursuant to 
DSM-IV, to include a GAF score related to 
the veteran's PTSD with depressive 
disorder.  The examiner should indicate 
the historical degree of social and 
occupational adaptability impairment due 
to PTSD with depressive disorder.  In 
addition, the examiner should evaluate and 
discuss the effect of all of the veteran's 
service-connected disabilities, both 
singly and jointly, on the veteran's 
employability.  The examiner should opine 
as to whether the veteran's service-
connected disabilities, without 
consideration of his non-service-connected 
disabilities, render him unable to secure 
or follow a substantially gainful 
occupation.

5.  Then, readjudicate the veteran's 
claims.  If any benefit sought on appeal 
remains denied, issue a supplemental 
statement of the case and allow the 
appropriate time for response.  Then, 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2007).


_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

